Leonard, J.
held, that on the authority of the general term of this court in this district, in the case of Bingham agt. Disbrow (14 Abb. 251), it is immaterial where the debtor resides at the time the order for his examination is issued ; it is sufficient to confer jurisdiction, if it appear in respect to the residence of the judgment debtor, under the first subdivision of section 292 of the Code, that the execution was issued to the sheriff of the county where he then resided or had a place of business, &c., and as a matter of course it follows that the order must be made returnable before the judge at a time and place specified in the order, “ within the county to which the execution was issued.” The motion was denied, and defendant ordered to go on with his examination. (See also McEwan agt. Burgess, 25 How. 92.)